apr fel he t o0-0 o lo alo wl hee ec se se rc ec fo a a ca 3a sec_2s fs fe ie 2s fe fee ee eco 2h 2s oe oft 2k oe ok oe 2k ok ok ee a fe a ake ok oe oe fe ae ae feof legend taxpayer a he os ae fe fe f sec_2s 2c 2s oe ie 2k ok taxpayer b 2y6 ye 2s ae 3c ae oe ae fe 2k 2k oo 2k ok taxpayer c oe fe he oe 9k ae ok ok ok taxpayer d fe 2k 2k ak 2k ok ok ok taxpayer e 2c oe oe i ok ok ok trust t bfe fe 2c 2s a oe ak 2k ake ee ak 2k a oe ae ira x dye fe sec_2 fe he ae ae fe oe oe fe ae ee 2s eo oe oe ae ae ake ake die fe 2f sec_2 as fe sec_2s ake fe fe 2fs aft fe 2fe of ne ie fe af sec_2fe of fe fe ofc ofc of afe afc afc ok die sec_29g 2fe oie oe ah sec_2s 2h fe fe of of fe fe of fe 24g fe ofc ae fe 2fe company m sec_24s sec_246 sec_2 sec_2fe f sec_2k state n ok oh ok of oe ok ok dear m8 x - this is in response to the request for letter rulings under the internal_revenue_code submitted on your behalf by your authorized representative as supplemented by correspondence dated the request for letter rulings is based on the following facts and representations taxpayer a whose date of birth was died on rrr he eeke ook before her required_beginning_date at age as of her date of death taxpayer a was the owner of ira x maintained with company m page on taxpayer a signed and adopted trust t for the benefit of her four children taxpayer b taxpayer c taxpayer d and taxpayer e taxpayer b’s date of birth was taxpayer b is older than taxpayers c d and or e taxpayer c is the trustee of trust t taxpayers b c d and e have continuously been the beneficiaries of trust t from the death of taxpayer a through the current date and each is alive and currently over years of age there are no other beneficiaries under trust t the provisions of trust t as amended provide in relevant part that trust t became irrevocable upon the death of taxpayer a and that trust t is intended to be the beneficiary of an individual_retirement_arrangement ira maintained by taxpayer a the terms of trust t further provide that upon any beneficiary’s attaining age the trustee may divide the trust estate into equal shares and distribute his or her share to the beneficiary finally the terms of trust t provide that its trustee shall withdraw and distribute to each beneficiary such beneficiary’s share of the minimum distribution required to be distributed annually from the ira based on the age of the oldest beneficiary these minimum required distributions have been received by trust t each year since and have been redistributed to such trust’s beneficiaries on taxpayer a signed a beneficiary designation with respect to his ira x pursuant to which ira x was to be distributed to the trustee of trust t at the death of taxpayer a your authorized representative has asserted that trust t is valid under the laws of state n he has also asserted that company m was provided with a copy of trust t and of the related beneficiary designations prior to the death of taxpayer a the trustee of trust t intends to subdivide ira x into four sub-iras by means of a series of trustee-to-trustee transfers each posthumously created ira is to be titled in the name of taxpayer a deceased for the benefit of each distinct beneficiary and minimum required distributions for each sub-ira will be determined on the basis of the age of the oldest beneficiary each sub-ira will then be held individually by a separate one of the four beneficiaries outside of trust t based on the above facts and representations you through your authorized representative request the following rulings that trust t is a see-through trust as that concept exists under the final regulations promulgated under sec_401 of the code that ira x may be subdivided into four sub-iras such that each sub-ira will be created and held individually by a separate beneficiary of trust t in page the name of taxpayer a deceased for the benefit of such beneficiary and with minimum required distributions under sec_401 of the code for each sub-ira being determined on the basis of the age of the oldest beneficiary taxpayer b with respect to your ruling requests code sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401gii provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in relevant part that the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite page lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year taxpayers may rely on the proposed_regulations the proposed_regulations or the final regulations sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 iii distributions are required to begin to a nonspouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv the applicable distribution period for calendar years after the calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a nonspouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the page employee's benefit are identifiable within the meaning of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit as noted above if distributions are made to a_trust even if the trust is a see- through trust within the meaning of q a-5 of sec_1_401_a_9_-4 of the final regulations the separate_account rules of a-2 of sec_1_401_a_9_-8 of the final regulations are not available to the beneficiaries of the trust thus in general each beneficiary of a_trust must receive minimum required distributions over the life expectancy of the eldest beneficiary with respect to your first ruling_request trust t is valid under the laws of state n trust t became irrevocable as of the date of death of taxpayer a the beneficiaries of trust t are identifiable from the language of trust t at the relevant times and the relevant documentation was timely provided to the custodians of ira x with respect to your second ruling_request although neither the code nor the regulations promulgated under code sec_401 preclude the posthumous division of ira x into four sub-iras or the distribution of such iras from a_trust to the trust’s beneficiaries the regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust in this case amounts pass through a_trust thus even though ira x will be divided into four sub-iras the life expectancy of the eldest beneficiary of all of the sub-iras taxpayer b is the life expectancy to be used to determine the code sec_401 minimum_required_distribution from each of the resulting sub-iras thus based on the specific facts and representations surrounding this ruling_request we conclude as follows page that trust t is a see-through trust as that concept exists under the final regulations promulgated under sec_401 of the code that ira x may be subdivided into four sub-iras such that each sub-ira will be created and held individually by a separate beneficiary of trust t in the name of taxpayer a deceased for the benefit of such beneficiary and with minimum required distributions under sec_401 of the code for each sub- ira being determined on the basis of the age of the oldest beneficiary taxpayer b this ruling letter is based on the assumption that ira x and all sub-iras have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t and the distribution of sub-iras thereunder are valid under the laws of state n as represented pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ile alan pipkin manager employee_plans technical group tax_exempt_and_government_entities_division
